Citation Nr: 0722238	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-24 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
degenerative changes, first great toe, hallux valgus 
deformity, postoperative bunionectomies, right foot.

2.  Entitlement to an increased (compensable) rating for 
degenerative changes, left great toe, hallux valgus 
deformity, postoperative bunionectomies, left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1978 to May 
1992. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required pursuant to the Veterans Claims Assistance Act 
(VCAA).  The most recent treatment records contained in the 
claims file are from 2004.  Significantly, however, during 
the hearing held in May 2007, the veteran recounted having 
ongoing treatment for the disabilities at issue.  He 
indicated that he had treatment in December 2006, and was 
scheduled for additional treatment in June 2007.  He 
specifically reported treatment at VA facilities in Biloxi, 
Pensacola, and Panama City.  The Board notes that any recent 
record of treatment for the disabilities for which the 
veteran seeks higher ratings would be highly relevant.  
Therefore, additional efforts to obtain those recent post-
service records are required.   

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In his substantive appeal statement dated in 
August 2005 and again during his hearing held in May 2007 the 
veteran expressed his dissatisfaction with the VA examination 
which was conducted in connection with his claim.  The Board 
notes that the veteran's most recent disability evaluation 
examination which addressed the disorders for which he seeks 
higher ratings was the feet examination conducted 
approximately three and a half years ago in January 2004.  
The Board believes that this examination is too old to allow 
proper evaluation of the current severity of the disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all recent 
medical treatment records from the VA 
pertaining to treatment for the 
disabilities at issue, to include records 
from VA facilities in Biloxi, Pensacola, 
and Panama City.  Efforts should continue 
unless it is determined that the records 
do not exist or that further efforts to 
obtain them would be futile.  

2.  The veteran should be afforded a VA 
feet examination to determine the current 
severity of his service-connected post-
operative hallux valgus.  The claims 
folder should be made available to and 
reviewed by the examiner before the 
examination.  The RO must also furnish the 
examiner with a copy of the rating 
criteria for evaluating hallux valgus, 
found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2006).  In addition, the 
examiner should be provided with the 
criteria for rating other disorders of the 
feet under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284.  The examiner should 
comment as to the presence of any of the 
findings contemplated under the rating 
criteria, and, where present, the 
frequency and/or severity of each symptom 
and finding.  The examination report must 
reflect that the examiner reviewed both 
the claims file and the rating criteria.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




